Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statements (IDS) submitted on December 22, 2020, March 30, 2021 and July 19, 2021 are being considered by the Examiner. 
Drawing
The drawing filed on December 22, 2020 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. Note. See paragraph [0001] for a proper amendment for priority application numbers and patents. 
Claim rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,878,344. This is a statutory double patenting rejection.
Examiner Note: Application numbers 16/160,332 ( now U.S. Patent No. 10,445,662), 15/727,226 (now U.S. Patent No. 10,140,199) and 15/716,983 have 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rodriguez et al. (U.S. PAP 2015/0244850) discloses intuitive computing method and system. 
Rhoads et al. (U.S. Patent No. 8,422,994) discloses a smart phone base intuitive computing method and system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/ELIAS DESTA/
Primary Examiner, Art Unit 2857